Citation Nr: 0206547	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  98-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for right ear hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from October 1943 to 
April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for right ear 
hearing loss.  

In September 2000, the Board concluded that the veteran's 
claim was well-grounded and remanded it to the RO for further 
development.  The case has now been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.

2.  The veteran currently has right ear hearing loss 
disability by VA standards.

3.  The medical evidence of record establishes that it is at 
least as likely as not that the veteran's right ear hearing 
loss disability is causally related to noise exposure in 
service.  


CONCLUSION OF LAW

Chronic right ear hearing loss disability was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  Among other things, 
this law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,626 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statute with regard 
to the issues before the Board.  Reasonable attempts were 
made to secure the veteran's service medical records and 
other military reports.  He was afforded a VA examination in 
December 1997.  The veteran was scheduled for an additional 
VA examination in September 2001.  However, he was unable to 
report and his wife canceled the appointment.  The record 
contains sufficient medical evidence upon which to make a 
decision on the claim.  Accordingly, the Board finds that the 
record as it stands is complete and adequate for appellate 
review.  

Additionally, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefits 
sought.  The Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statements of the case, and prior Board remand, have informed 
him of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Hence, there has been 
compliance with VA's notification requirements under the 
VCAA.  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (l99l) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  To establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2001).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Where a veteran served 90 days or more during a period of war 
and high frequency hearing loss becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West l991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001). 
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

The veteran has asserted that he has right ear hearing loss 
due to noise exposure in service, and that he was treated for 
a perforated right ear drum.  His service medical records 
have been reported to be unavailable.  Further searches for 
information have not produced any alternative military or 
medical records pertinent to the veteran.  

The veteran's Discharge Certificate indicates that his 
Military Occupational Specialty (MOS) was Athletic 
Instructor.  However, it also notes that he qualified to use 
an SS with Carbine Pistol.  Additionally, a Separation 
Qualification Record shows that he was a Light Artillery Gun 
Crewman for 14 months.  Based on this supporting 
documentation, the Board finds the veteran's assertions of 
exposure to noise in service to be credible.  Upon VA 
audiological examination in December 1997, the veteran 
reported exposure to excessive noise in the military, as well 
as occupational noise exposure for 20 years in a print shop 
and recreational noise exposure while hunting.  Severe 
bilateral sensorineural hearing was diagnosed.  The examiner 
commented that the hearing loss was consistent with a history 
of noise exposure.  

As previously found in the Board's September 2000 decision, 
the veteran has current disability from hearing loss by VA 
standards.  It has been conceded that he was exposed to noise 
during his military service.  His spouse has provided a 
statement reporting that the veteran's hearing loss was 
present as early as 1954.  He has also reported a history of 
noise exposure during his post-service employment and during 
his recreational activities.  While the December 1997 VA 
examiner did not specifically attribute the veteran's right 
ear hearing loss to his history of noise exposure in military 
service, the Board observes that the task of distinguishing 
which exposure would be more likely to have caused his 
hearing loss pattern would be formidable.  Hence, the Board 
finds that the medical evidence is in relative equipoise with 
regard to whether there is a causal relationship between the 
veteran's current right ear hearing loss disability and his 
military service.  Accordingly, resolving any reasonable 
doubt in favor of the veteran, the Board concludes that his 
right ear hearing loss disability was incurred in service and 
service connection for this disability is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.303; Hensley, supra.  


ORDER

Service connection for right ear hearing loss is granted.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

